NOTE: This order is nonprecedential.

Um'ted States Court of Appeals
for the Federal Circuit

ERNIE BALL, INC.,
Plaintiff-Appellee,

V.

EARVANA, LLC,
Defendant-Appellant.

2012-1276

Appeal from the United States District Court for the
Central District of California in case no. 06-CV-0384,
Judge Jacque1ine H. Nguyen.

ON MOTION

ORDER

Earvana, LLC ("Earvana") moves unopposed for an
extension of time until August 24, 2012 to file its reply
brief.

Upon consideration thereof,

IT Is ORDERED THAT:

(1) Earvana’s motion for an extension of time until
August 24, 2012, to Hle its reply brief is granted

ERNIE BALL, INC. V. EARVANA, LLC 2

(2) Earvana’s motion for an extension of time until
August 13, 2012, to file its reply brief is denied as moot.

FoR THE CoURT

AUG 1 7 2012
d Date

/s/ J an Horbaly
J an Horbaly

Clerk
cc: G. Henry Welles, Esq.
Christian E. Iversen, Esq.

s25

.,.a¢¢uafl'e§?¢»wpoa

msl=enenALcxncul'r
AUG 1 721]12

JAN HORBALY
' CI.ERK